 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1


INDEMNIFICATION AGREEMENT




INDEMNIFICATION AGREEMENT (this "Agreement"), made and executed as of
_______________, 2008, by and between TETRA TECHNOLOGIES, INC., a Delaware
corporation (the "Company"), and ________________, an individual resident of the
State of __________________ (the "Indemnitee").
 
WITNESSETH:
 
WHEREAS, it is essential to the Company that it attract and retain as directors
and officers the most capable persons available;
 
WHEREAS, the Company is aware that, in order to induce highly competent persons
to serve the Company as directors, officers or in other capacities, the Company
must provide such persons with adequate protection through insurance and
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the Company;
 
WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company that the Company act to assure such persons that
there will be increased certainty of such protection in the future;
 
WHEREAS, this Agreement is a supplement to and in furtherance of the provisions
of the Company's Restated Certificate of Incorporation (the "Certificate") and
Amended and Restated Bylaws ("Bylaws"), in each case as amended and in effect on
the date hereof, and resolutions adopted pursuant thereto, and this Agreement
shall not be deemed to substitute therefor, nor to diminish or abrogate any
rights of such persons thereunder;
 
WHEREAS, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify such persons to the fullest extent
permitted by applicable law so that they will continue to provide services to
the Company free from undue concern that they will not be so indemnified; and
 
WHEREAS, the Indemnitee is willing to serve, continue to serve, and to take on
additional service for or on behalf of the Company on the condition that he be
so indemnified.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Indemnitee do hereby agree as follows:
 
1. DEFINITIONS.  For purposes of this Agreement and if not otherwise defined
herein, the following terms shall have the meanings set forth below:
 

--------------------------------------------------------------------------------


 
(a) "Board" shall mean the Board of Directors of the Company.
 
(b) "Change in Control" shall mean:
 
(i) The acquisition by any "person" (within the meaning of Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"))
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors; provided, however, that for purposes of this
Section 1(b), the following shall not constitute a Change in Control:  (A) any
acquisition of securities directly from the Company which is approved by the
Incumbent Board, (B) any acquisition of securities by the Company, (C) any
acquisition of securities by any employee benefit plan (or related trust)
sponsored or maintained by the Company, (D) or any acquisition of securities
pursuant to a transaction that complies with clauses (A), (B) and (C) of
Section 1(b)(iii) below;
 
(ii) The individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board;
 
(iii) The consummation by the Company of a merger, consolidation or business
combination or a sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another entity (a
"Business Combination"), in each case, unless, immediately following such
Business Combination, (A) all or substantially all of the individuals and
entities who were beneficial owners of the outstanding voting securities of the
Company immediately prior to such Business Combination beneficially own, as
such, directly or indirectly, more than 50% of the combined voting power of the
then outstanding voting securities of the Company or the surviving entity or the
parent of such surviving entity resulting from such Business Combination in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, (B) no person (excluding any employee benefit plan (or
related trust) of the Company or such company resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of the then
outstanding voting securities of the Company or the surviving entity or the
parent of such surviving entity resulting from such Business Combination, and
(C) at least a majority of the members of the Board of the Company or surviving
entity or the parent of such surviving entity resulting from such Business
Combination
 
2

--------------------------------------------------------------------------------


 
were members of the Incumbent Board at the time of the execution of the initial
agreement, or the action of the Board, providing for such Business Combination,
or
 
(iv) Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of 20% or more of the
outstanding voting securities of the Company as a result of the acquisition of
such securities or stock by the Company, which acquisition reduces the number of
outstanding voting securities of the Company; provided, that if after such
acquisition by the Company such person (while such person remains the beneficial
owner of 20% or more of the outstanding voting securities of the Company)
becomes the beneficial owner of additional shares of the voting securities of
the Company and as a result of acquiring such beneficial ownership such person's
percentage ownership of the outstanding voting securities of the Company shall
increase, a Change in Control shall then occur.
 
(c) "DGCL" shall mean the Delaware General Corporation Laws, as amended from
time to time, and any successor law or laws.
 
(d) "Disinterested Director" shall mean a director of the Company who neither is
or was a party to the Proceeding in respect of which indemnification is being
sought by the Indemnitee.
 
(e) "Expenses" shall include all attorneys' fees, retainers, court costs,
transcript costs, accounting and expert fees, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating or being or preparing to be a witness in, or otherwise
participating in, any Proceeding, and shall include all such items incurred in
enforcing or pursuing any rights under this Agreement.
 
(f) "Independent Counsel" shall mean a law firm or member of a law firm that, as
of a particular date, neither is presently representing, nor in the five years
preceding such date has been retained to represent, (i) the Company or the
Indemnitee in any matter material to either such party or (ii) any other party
to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term "Independent Counsel" shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or the Indemnitee in an action to determine the Indemnitee's
right to indemnification under this Agreement.
 
(g) "Proceeding" shall mean any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the Company or otherwise and whether of a civil,
criminal,
 
 
3

--------------------------------------------------------------------------------


 
 
administrative, legislative or investigative (formal or informal) nature,
including any appeal therefrom, whether by, in or involving a public official,
law enforcement organization, public or government-sponsored board or
commission, self-regulatory body, court or an administrative, other governmental
or private entity or body, and as to which the Indemnitee was, is or will be
involved as a party, potential party, non-party witness or otherwise by reason
of the fact that Indemnitee is or was a director or officer of the Company, by
reason of any action taken by him or any action on his part while acting as
director or officer of the Company, or by reason of the fact that he is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, limited liability company, partnership, joint venture,
trust or other enterprise, in each case whether or not serving in such capacity
at the time any liability or Expense is incurred for which indemnification,
reimbursement, or advancement of Expenses can be provided under this Agreement.
 
2. SERVICE BY INDEMNITEE.  The Indemnitee agrees to serve and/or continue to
serve as a director, officer or employee of the Company, as applicable, and/or,
at the request of the Company, as a director, officer, agent or fiduciary of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise.  Indemnitee may at any time and for any reason resign from
such position (subject to any other contractual obligation or any obligation
imposed by operation of law), in which event the Company shall have no
obligation under this Agreement to continue the employment, directorship or
other service of the Indemnitee in such position.  Nothing in this Agreement
shall confer upon the Indemnitee the right to continue in the employ of, or as
an officer or director of, the Company or affect the right of the Company to
terminate the Indemnitee's employment at any time in the sole discretion of the
Company, with or without cause, subject to any contractual rights of the
Indemnitee created or existing under any written employment contract between the
Company and Indemnitee.  The foregoing notwithstanding, this Agreement shall
continue in force after Indemnitee has ceased to serve as director, officer or
employee of the Company, as applicable.
 
3. INDEMNIFICATION.  The Company shall indemnify, and advance Expenses to, the
Indemnitee as provided in this Agreement and to the fullest extent permitted by
the Certificate or Bylaws of the Company, the DGCL or other applicable law in
effect on the date hereof, and to any greater extent that the Certificate or
Bylaws of the Company, the DGCL or applicable law may in the future from time to
time permit. Without diminishing the scope of the indemnification provided by
this Section 3, the rights of indemnification of the Indemnitee provided
hereunder shall include, but shall not be limited to, those rights hereinafter
set forth, except that no indemnification shall be paid to the Indemnitee:
 
(a) on account of any Proceeding in which judgment is rendered against the
Indemnitee for disgorgement of profits made from the purchase or sale by the
Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Exchange Act, or similar provisions of any federal, state
or local statutory law;
 
(b) on account of conduct of the Indemnitee which is finally adjudged by a court
of competent jurisdiction to have been knowingly fraudulent or to constitute
willful misconduct;
 
 
4

--------------------------------------------------------------------------------


 
(c) in any circumstance where such indemnification is expressly prohibited by
applicable law;
 
(d) with respect to liability for which payment is actually made to the
Indemnitee under a valid and collectible insurance policy or under a valid and
enforceable indemnity clause or other agreement (other than this Agreement),
except in respect of any liability in excess of payment under such insurance,
indemnity clause or other agreement;
 
(e) if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful; or
 
(f) in connection with any Proceeding initiated by the Indemnitee against the
Company or any of its direct or indirect subsidiaries or the directors,
officers, employees or other indemnitees of the Company or any of its direct or
indirect subsidiaries, (i) unless such indemnification is expressly required to
be made by law, (ii) unless the Proceeding was authorized by the Board or such
other person or persons empowered pursuant to Section 9 to make such
determination, (iii) unless such indemnification is provided by the Company, in
its sole discretion, pursuant to the powers vested in the Company by applicable
law, or (iv) except as provided in Section 12.
 
4. ACTIONS OR PROCEEDINGS OTHER THAN AN ACTION BY OR IN THE RIGHT OF THE
COMPANY.  The Indemnitee shall be entitled to the indemnification rights
provided in this Section 4 if the Indemnitee was or is a party or witness or is
threatened to be a party or witness to any Proceeding, other than a Proceeding
by or in the right of the Company, by reason of the fact that the Indemnitee is
or was a director, officer, employee, agent or fiduciary of the Company, or any
of its direct or indirect subsidiaries, or is or was serving at the request of
the Company, or any of its direct or indirect subsidiaries, as a director,
officer, employee, agent or fiduciary of any other entity, including, but not
limited to, another corporation, partnership, limited liability company,
employee benefit plan, joint venture, trust or other enterprise, or by reason of
any act or omission by him in such capacity. Pursuant to this Section 4, the
Indemnitee shall be indemnified against all Expenses, judgments, penalties
(including excise and similar taxes), fines and amounts paid in settlement which
were actually and reasonably incurred by the Indemnitee in connection with such
Proceeding (including, but not limited to, the investigation, defense or appeal
thereof), if the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal Proceeding, had no reasonable cause
to believe his conduct was unlawful.
 
5. ACTIONS BY OR IN THE RIGHT OF THE COMPANY.  The Indemnitee shall be entitled
to the indemnification rights provided in this Section 5 if the Indemnitee was
or is a party or witness or is threatened to be made a party or witness to any
Proceeding brought by or in the right of the Company to procure a judgment in
its favor by reason of the fact that the Indemnitee is or was a director,
officer, employee, agent or fiduciary of the Company, or any of its direct or
indirect subsidiaries, or is or was serving at the request of the Company, or
any of its direct or indirect subsidiaries, as a director, officer, employee,
agent or fiduciary of another entity, including, but not limited to, another
corporation, partnership, limited liability
 
 
5

--------------------------------------------------------------------------------


 
company, employee benefit plan, joint venture, trust or other enterprise, or by
reason of any act or omission by him in any such capacity. Pursuant to this
Section 5, the Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by him in connection with the defense or settlement of such
action, suit or proceeding (including, but not limited to the investigation,
defense or appeal thereof), if the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; provided, however, that no such indemnification shall
be made in respect of any claim, issue or matter as to which the Indemnitee
shall have been adjudged to be liable to the Company, unless and only to the
extent that the Court of Chancery of the State of Delaware or the court in which
such Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, the
Indemnitee is fairly and reasonably entitled to be indemnified for such Expenses
actually and reasonably incurred by him which such court shall deem proper.
 
6. GOOD FAITH DEFINITION.  For purposes of this Agreement, the Indemnitee shall
be deemed to have acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, or, with
respect to any criminal Proceeding, to have had no reasonable cause to believe
the Indemnitee's conduct was unlawful, if such action was based on any of the
following: (a) the records or books of the account of the Company or other
enterprise, including financial statements; (b) information, opinions, reports
or statements supplied to the Indemnitee by the officers or employees of the
Company or other enterprise in the course of his duties; (c) the advice of legal
counsel for the Company or other enterprise; or (d) information or records given
in reports made to the Company or other enterprise by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Company or other enterprise.  The provisions of this Section 6 shall
not be deemed to be exclusive or to limit in any way the other circumstances in
which the Indemnitee may be deemed to have met the applicable standard of
conduct set forth in this Agreement.
 
7. INDEMNIFICATION FOR EXPENSES OF A WITNESS OR A SUCCESSFUL PARTY.
Notwithstanding the other provisions of this Agreement, to the extent that the
Indemnitee has (i) served on behalf of the Company, or any of its direct or
indirect subsidiaries, as a witness or other participant in any class action or
Proceeding, or (ii) has been successful, on the merits or otherwise, in defense
of any Proceeding referred to in Sections 4 and 5, or in defense of any claim,
issue or matter therein, including, but not limited to, the dismissal of any
action without prejudice or the settlement of a Proceeding without an admission
of liability, the Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by the Indemnitee in connection therewith.
 
 
6

--------------------------------------------------------------------------------


 
8. PARTIAL INDEMNIFICATION. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by the Indemnitee in connection with the investigation,
defense, appeal or settlement of such Proceeding described in Section 4 and 5
hereof, but is not entitled to indemnification for the total amount thereof, the
Company shall nevertheless indemnify the Indemnitee for the portion of such
Expenses, judgments, penalties, fines and amounts paid in settlement actually
and reasonably incurred by the Indemnitee to which the Indemnitee is entitled.
 
9. PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.
 
(a) To obtain indemnification under this Agreement, the Indemnitee shall submit
to the Secretary of the Company a written request, including documentation and
information which is reasonably available to the Indemnitee and is reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of a
request for indemnification, advise the Board in writing that the Indemnitee has
requested indemnification.
 
(b) Upon written request by the Indemnitee for indemnification pursuant to
Section 4 and 5 hereof, the entitlement of the Indemnitee to indemnification
pursuant to the terms of this Agreement shall be determined by the following
person or persons, who shall be empowered to make such determination: (i) if a
Change in Control shall have occurred, by Independent Counsel (unless the
Indemnitee shall request in writing that such determination be made by the Board
(or a committee thereof) in the manner provided for in clause (ii) of this
Section 9(b)) in a written opinion to the Board, a copy of which shall be
delivered to the Indemnitee; or (ii) if a Change in Control shall not have
occurred, (A)(1) by the Board of the Company, by a majority vote of
Disinterested Directors even though less than a quorum, or (2) by a committee of
Disinterested Directors designated by majority vote of Disinterested Directors,
even though less than a quorum, or (B) if there are no such Disinterested
Directors or, even if there are such Disinterested Directors, if the Board, by
the majority vote of Disinterested Directors, so directs, by Independent Counsel
in a written opinion to the Board, a copy of which shall be delivered to the
Indemnitee. Such Independent Counsel shall be selected by the Board and approved
by the Indemnitee. Upon failure of the Board to so select, or upon failure of
the Indemnitee to so approve, such Independent Counsel shall be selected by the
Chancellor of the State of Delaware or such other person as the Chancellor shall
designate to make such selection. Such determination of entitlement to
indemnification shall be made not later than 45 days after receipt by the
Company of a written request for indemnification. If the person making such
determination shall determine that the Indemnitee is entitled to indemnification
as to part (but not all) of the application for indemnification, such person
shall reasonably prorate such part of indemnification among such claims, issues
or matters. If it is so determined that the Indemnitee is entitled to
indemnification, payment to the Indemnitee shall be made within ten days after
such determination.
 
 
7

--------------------------------------------------------------------------------


 
10. PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.
 
(a) In making a determination with respect to entitlement to indemnification,
the Indemnitee shall, to the fullest extent not prohibited by law, be presumed
to be entitled to indemnification hereunder and the Company shall, to the
fullest extent not prohibited by law, have the burden of proof in the making of
any determination contrary to such presumption.  Neither the failure of the
Board (or such other person or persons empowered to make the determination of
whether the Indemnitee is entitled to indemnification) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor any determination thereby that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.
 
(b) If the Board, or such other person or persons empowered pursuant to
Section 9 to make the determination of whether Indemnitee is entitled to
indemnification, shall have failed to make a determination as to entitlement to
indemnification within 45 days after receipt by the Company of such request, the
requisite determination of entitlement to indemnification shall be deemed to
have been made and the Indemnitee shall be absolutely entitled to such
indemnification, absent actual fraud in the request for indemnification or a
prohibition of indemnification under applicable law.  The termination of any
Proceeding described in Sections 4 and 5 by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself: (i) create a presumption that the Indemnitee did not act in good faith
and in a manner which he reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal Proceeding, that the
Indemnitee has reasonable cause to believe that the Indemnitee's conduct was
unlawful; or (ii) otherwise adversely affect the rights of the Indemnitee to
indemnification, except as may be provided herein.
 
11. ADVANCEMENT OF EXPENSES.  Subject to applicable law, all reasonable Expenses
actually incurred by the Indemnitee in connection with any Proceeding shall be
paid by the Company in advance of the final disposition of such Proceeding, if
so requested by the Indemnitee, within 30 days after the receipt by the Company
of a statement or statements from the Indemnitee requesting such advance or
advances. The Indemnitee may submit such statements from time to time. The
Indemnitee's entitlement to such Expenses shall include those incurred in
connection with any proceeding by the Indemnitee seeking an adjudication or
award in arbitration pursuant to this Agreement. Such statement or statements
shall reasonably evidence the Expenses incurred by the Indemnitee in connection
therewith and shall include or be accompanied by a written affirmation by the
Indemnitee of the Indemnitee's good faith belief that the Indemnitee has met the
standard of conduct necessary for indemnification under this Agreement and an
undertaking by or on behalf of the Indemnitee to repay such amount if it is
ultimately determined that the Indemnitee is not entitled to be indemnified
against such Expenses by the Company pursuant to this Agreement or otherwise.
Each written undertaking to pay amounts advanced must be an unlimited general
obligation but need not be secured, and shall be accepted without reference to
financial ability to make repayment.  The Company shall
 
 
8

--------------------------------------------------------------------------------


 
have no obligation to advance any Expenses pursuant to this Section 11 with
respect to any claim made by Indemnitee for which indemnity is excluded pursuant
to Section 3(f).
 
12. REMEDIES OF THE INDEMNITEE.
 
(a) In the event that (i) a determination is made pursuant to Section 9 that
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 11 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 9(b) within sixty (60) days after receipt by the
Company of a request for indemnification, (iv) payment of indemnification is not
made pursuant to clause (i) of Section 7 within ten (10) days after receipt by
the Company of a written request therefor, or (v) payment of indemnification is
not made within ten (10) days after a determination has been made that the
Indemnitee is entitled to indemnification or such determination is deemed to
have been made pursuant to Sections 9 and 10, the Indemnitee shall be entitled
to an adjudication in an appropriate court of his entitlement to such
indemnification or advancement of Expenses.  Alternatively, the Indemnitee may,
at the Indemnitee's option, seek an award in arbitration to be conducted by a
single arbitrator in Houston, Texas, pursuant to the Commercial Arbitration
Rules of the American Arbitration Association.  
 
(b) In the event that a determination is made pursuant to Section 9 of this
Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 12 shall be
conducted in all respects as a de novo trial or a de novo arbitration (as
applicable) on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination.  In any judicial proceeding or arbitration commenced
pursuant to this Section 12, the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be, and the Company shall be precluded from referring to or offering
into evidence a determination made pursuant to Section 9 of this Agreement that
is adverse to the Indemnitee's right to indemnification or advancement of
Expenses.
 
(c) In the event that a determination is made or deemed to be made pursuant to
Section 8 or 9 that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, absent (i) a misstatement by the
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee's statement not materially misleading, in connection with a
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.
 
(d) The Company shall be precluded from asserting in any judicial Proceeding or
arbitration commenced pursuant to this Section 12 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all provisions of this Agreement.
 
(e) If the court or arbitrator shall determine that the Indemnitee is entitled
to any indemnification hereunder, the Company shall pay all reasonable Expenses
actually
 
 
9

--------------------------------------------------------------------------------


 
incurred by the Indemnitee in connection with such adjudication or award at
arbitration (including, but not limited to, any appellate proceedings).
 
13. NOTIFICATION AND DEFENSE OF CLAIMS.  Promptly after receipt by the
Indemnitee of notice of the commencement of any Proceeding, the Indemnitee will,
if a claim in respect thereof is to be made against the Company under this
Agreement, notify the Secretary of the Company in writing of the commencement
thereof; but the omission to so notify the Secretary of the Company will not
relieve the Company from any liability that it may have to the Indemnitee
otherwise than under this Agreement or otherwise, except to the extent that the
Company may suffer material prejudice by reason of such
failure.  Notwithstanding any other provision of this Agreement, with respect to
any such Proceeding as to which the Indemnitee gives notice to the Company of
the commencement thereof:
 
(a) The Company will be entitled to participate therein at its own expense.
 
(b) Except as otherwise provided in this Section 13(b), to the extent that it
may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof with counsel
reasonably satisfactory to the Indemnitee. After notice from the Company to the
Indemnitee of the Company's election to so assume the defense thereof, the
Company shall not be liable to the Indemnitee under this Agreement for any legal
or other Expenses subsequently incurred by the Indemnitee in connection with the
defense thereof other than reasonable costs of investigation or as otherwise
provided below. The Indemnitee shall have the right to employ the Indemnitee's
own counsel in such Proceeding, but the fees and Expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of the Indemnitee unless (i) the employment of counsel
by the Indemnitee has been authorized by the Company, (ii) the Indemnitee shall
have reasonably concluded that there is a conflict of interest between the
Company and the Indemnitee in the conduct of the defense of such action and such
determination by the Indemnitee shall be supported by an opinion of counsel
provided to the Company, which opinion shall be reasonably acceptable to the
Company, or (iii) the Company shall not in fact have employed counsel to assume
the defense of the action within a reasonable time after the Company has
provided notice to the Indemnitee of the Company’s election to assume the
defense of such action, in each of which cases the Expenses of such counsel
shall be at the expense of the Company. The Company shall not be entitled to
assume the defense of any action, suit or proceeding brought by or on behalf of
the Company or as to which the Indemnitee shall have reached the conclusion
provided for in clause (ii) above.
 
(c) The Company shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any action, suit or proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. The Company shall not be required to obtain the consent of the
Indemnitee to settle any action, suit or proceeding which the Company has
undertaken to defend if the Company assumes full and sole responsibility for
such settlement and such settlement grants the Indemnitee a complete and
unqualified release in respect of any potential liability and does not impose
any future restriction or limitation on Indemnitee.
 
 
10

--------------------------------------------------------------------------------


 
(d) If, at the time of the receipt of a notice of a claim pursuant to this
Section 13, the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of the commencement of such Proceeding to
the insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all reasonably necessary or
desirable action to cause such insurers to comply with such policies including,
without limitation, to pay, on behalf of the Indemnitee, all amounts payable as
a result of such Proceeding in accordance with the terms of the policies.
 
14. OTHER RIGHT TO INDEMNIFICATION; SUBROGATION.
 
(a) The indemnification and advancement of Expenses provided by this Agreement
are cumulative, and not exclusive, and are in addition to any other rights to
which the Indemnitee may now or in the future be entitled under any provision of
the Certificate or Bylaws of the Company, any resolution adopted pursuant
thereto, any provision of law or otherwise.
 
(b) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights and recovery of
the Indemnitee, who shall execute all papers required and take all actions
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.
 
(c) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that the
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.
 
15. DIRECTOR AND OFFICER LIABILITY INSURANCE.  The Company shall obtain and
maintain directors' and officers' liability insurance in customary and
reasonable amounts for so long as the Indemnitee's services are covered
hereunder, provided and to the extent that such insurance is available on a
commercially reasonable basis. In the event the Company maintains directors' and
officers' liability insurance, the Indemnitee shall be covered by such policy or
policies in accordance with their terms to the maximum extent available for any
such director or officer under such policy or policies. However, the Company
agrees that the provisions hereof shall remain in effect regardless of whether
liability or other insurance coverage is at any time obtained or retained by the
Company, except that any payments made to, or on behalf of, the Indemnitee under
an insurance policy shall reduce the obligations of the Company hereunder.
 
16. INTENT.  This Agreement is intended to be broader than any statutory
indemnification rights applicable in the State of Delaware and shall be in
addition to any other rights the Indemnitee may have under the Certificate or
Bylaws of the Company, the DGCL, applicable law or otherwise. To the extent that
a change in applicable law (whether by statute or judicial decision) permits
greater indemnification by agreement than would be afforded currently under the
Certificate or Bylaws of the Company, the DGCL, applicable law or this
 
 
11

--------------------------------------------------------------------------------


 
Agreement, it is the intent of the parties that the Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change.
 
17. ATTORNEY'S FEES AND OTHER EXPENSES TO ENFORCE AGREEMENT.  In the event that
the Indemnitee is subject to or intervenes in any Proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce the Indemnitee's rights under,
or to recover damages for breach of, this Agreement the Indemnitee, if he
prevails in whole or in part in such action, shall be entitled to recover from
the Company and shall be indemnified by the Company against any actual Expenses
for attorneys' fees and disbursements reasonably incurred by the Indemnitee.
 
18. EFFECTIVE DATE.  The provisions of this Agreement shall cover claims,
actions, suits or proceedings whether now pending or hereafter commenced and
shall be retroactive to cover acts or omissions or alleged acts or omissions
which heretofore have taken place. The Company shall be liable under this
Agreement, pursuant to Sections 4 and 5, for all acts of the Indemnitee while
serving as a director and/or officer, notwithstanding the termination of the
Indemnitee's service, if such act was performed or omitted to be performed
during the term of the Indemnitee's service to the Company.
 
19. DURATION OF AGREEMENT.  This Agreement shall survive and continue even
though the Indemnitee may have terminated his service as a director, officer,
employee, agent or fiduciary of the Company or as a director, officer, employee,
agent or fiduciary of any other entity, including, but not limited to another
corporation, partnership, limited liability company, employee benefit plan,
joint venture, trust or other enterprise or by reason of any act or omission by
the Indemnitee in any such capacity. This Agreement shall be binding upon the
Company and its successors and assigns, including, without limitation, any
corporation or other entity which may have acquired all or substantially all of
the Company's assets or business or into which the Company may be consolidated
or merged, and shall inure to the benefit of the Indemnitee and his spouse,
successors, assigns, heirs, devisees, executors, administrators or other legal
representations. The Company shall require any successor or assignee (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by written
agreement in form and substance reasonably satisfactory to the Company and the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place.
 
20. CONTRIBUTION.  To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason other than that the Indemnitee did not act in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company or, with respect to a criminal Proceeding, that the Indemnitee had
reasonable cause to believe his conduct was unlawful, the Company shall
contribute to the amount of Expenses, judgments, penalties, fines, excise taxes,
amounts paid or to be paid in settlement actually and reasonably incurred by the
Indemnitee or on his behalf in connection with such Proceeding in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
rise to such Proceeding and/or (ii) the relative fault of the Company (and
 
 
12

--------------------------------------------------------------------------------


 
its directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).
 
21. DISCLOSURE OF PAYMENTS.  Except as expressly required by any federal or
state securities laws or other federal or state law, neither party shall
disclose any payments under this Agreement unless prior approval of the other
party is obtained.
 
22. MODIFICATION AND WAIVER.  No supplement, modification or amendment of this
Agreement or any provision hereof shall limit or restrict in any way any right
of the Indemnitee under this Agreement with respect to any action taken or
omitted by the Indemnitee when he was a director, officer, employee, agent or
fiduciary of the Company, or any of its direct or indirect subsidiaries, or
while serving at the request of the Company, or any of its direct or indirect
subsidiaries, as a director, officer, employee, agent or fiduciary of any other
entity, including, but not limited to, another corporation, partnership, limited
liability company, employee benefit plan, joint venture, trust or other
enterprise prior to such supplement, modification or amendment.  No supplement,
modification or amendment of this Agreement or any provision hereof shall be
binding unless executed in writing by both the Company and the Indemnitee.  No
waiver of any provision of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.
 
23. SEVERABILITY.  If any provision or provisions of this Agreement shall be
held invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, but not limited to, all portions of any Sections of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and (b) to
the fullest extent possible, the provisions of this Agreement (including, but
not limited to, all portions of any paragraph of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifest by the provision held invalid, illegal or
unenforceable.
 
24. COUNTERPARTS.  This Agreement may be executed by one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same agreement. Only one such
counterpart signed by the party against whom enforceability is sought shall be
required to be produced to evidence the existence of this Agreement.
 
25. INTERPRETATION.  The captions and headings used in this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.  The use of the masculine
pronoun shall be deemed to include the feminine pronoun, where appropriate.
 
26. NOTICES.  All notices, requests, demands or other communications hereunder
shall be in writing and shall be deemed to have been duly given if (a) delivered
by hand with receipt acknowledged by the party to whom said notice or other
communication shall have been directed, (b) mailed by certified or registered
mail, return receipt requested with postage
 
 
13

--------------------------------------------------------------------------------


 
prepaid, on the date shown on the return receipt or (c) delivered by facsimile
transmission on the date shown on the facsimile machine report:
 
(a) If to the Indemnitee to:
                                        
                                        
Facsimile:                        
                                                                          


(b) If to the Company to:
 
TETRA Technologies, Inc.
25025 I-45 North
The Woodlands, Texas 77380
Facsimile: (   ) ___-____
Attn: General Counsel


or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.


27. GOVERNING LAW.  The parties hereto agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, applied without giving effect to any conflicts of law
principles.
 




[Signature Page Follows]

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 
THE COMPANY:


TETRA TECHNOLOGIES, INC.:




By:                                         
                                                               
Name:                                     
Title:                                      




INDEMNITEE:

                                           
Printed Name:                     
                                                               
 

15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------